Citation Nr: 1034857	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial, separate compensable evaluation for 
bone/joint deformity, to include impairment of pronation or 
supination, as part of service-connected posttraumatic arthritis 
of the distal radius of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Navy 
from November 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which granted service connection for 
posttraumatic arthritis of the distal radius of the right wrist 
and assigned a 10 percent evaluation effective from April 11, 
2002.

The Veteran testified at a November 2007 hearing held before the 
undersigned via videoconference from the RO; a transcript of the 
hearing is of record.

This appeal was previously before the Board in December 2007.  At 
that time, an increased 30 percent evaluation was assigned for 
posttraumatic arthritis of the distal radius of the right wrist, 
and the issues of extraschedular evaluation and separate 
evaluation of bone/joint deformity were remanded to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and adjudication.  

In a March 2010 decision, the Board denied entitlement to an 
increased, extraschedular evaluation for the right wrist 
disability, and again remanded the issue of entitlement to a 
separate evaluation for a bone/joint deformity for an examination 
and medical opinion.  The remanded matter has now been returned 
to the Board.  

The Board also noted in March 2010 that during the processing of 
the December 2007 remand, the Veteran was diagnosed with very 
early transient right carpal tunnel syndrome of the right wrist.  
The Veteran, through his representative, has raised a claim of 
service connection for the neurological disability as secondary 
to posttraumatic arthritis of the distal radius of the right 
wrist.  It is unclear if the RO has had the opportunity to take 
any action on this issue; it is again referred to ensure that 
appropriate action is taken.


FINDINGS OF FACT

Currently diagnosed positive ulnocarpal variance (probable 
Madelung's deformity) of the right wrist is a congenital defect, 
and hence is not caused by or related to service.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for bone/joint 
deformity, to include impairment of pronation or supination, have 
not been met.  38 U.S.C.A. §§ 1101, 1105, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
posttraumatic arthritis of the distal radius of the right wrist.  
Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is required for the 
downstream issue of entitlement to separate evaluations for 
additional manifestations of the service connected disability.


II.  Bone and Joint Deformity

The Veteran is currently evaluated as 30 percent disabled for 
posttraumatic arthritis of the right wrist based on limitation of 
motion in palmar flexion, dorsiflexion, and ulnar and radial 
deviation, under Diagnostic Code 5214.  However, on VA 
examinations in August 2002, February 2006, and May 2009, 
examiners noted that motion in pronation and supination was also 
limited to some extent; these planes of motion represent rotation 
of the hand and forearm, and are rated under Code 5213.

Because Codes 5214 and 5213 encompass consideration of impairment 
of entirely separate functions of the wrist, it is possible to 
assign evaluations under both Codes simultaneously.  As different 
symptomatology and impairments would support each rating, there 
is no pyramiding.  38 C.F.R. § 4.14.  

Extensive VA treatment records and multiple VA examination 
reports note the existence of the impairment of rotation, but 
none fully described the functional impairment of the right wrist 
and hand.  In particular, care providers did not comment on the 
impact of pain, weakness, fatigue, lack of endurance, or 
incoordination after repetitive movement when describing the 
impairment.  The matter was therefore remanded for a VA 
examination in March 2010, to obtain a more complete picture of 
the right wrist disability.

VA examination was accomplished in May 2010; the examiner 
reviewed the claims file in conjunction with the examination.  He 
accurately described the Veteran's medical history with regard to 
the right wrist, and correctly noted the currently service 
connected disability and the evaluation assigned.  The summary is 
extensive, and the examiner made specific findings following 
examination and radiographic testing.  Moreover, he supplied a 
detailed rationale for all conclusions reached and opinions 
expressed.  The examination is fully adequate for adjudication 
purposes.

After noting the continued presence of right wrist arthritis and 
the recent onset of carpal tunnel syndrome symptoms as secondary 
to the arthritis, the examiner considered the impairment of 
rotational movement of the right wrist and forearm.  He diagnosed 
a bilateral positive ulnocarpal variance, which likely 
represented borderline Madelung's deformity and stated that this 
condition alone, without regard to arthritis, was solely 
responsible for the impairment of pronation and supination of the 
right wrist.  Further, he stated that this was a congenital 
deformity unrelated to the in-service right wrist injury.  He 
based his opinion on 35 years of work as a hand surgeon and 
teacher, with a special emphasis on the wrist joint.

No other doctor has expressed any opinion or made any finding 
relating the documented impairment of pronation and supination to 
service or the service connected arthritis.  They merely note the 
presence of the impairment, and do not comment on the nature of 
the bone and joint deformity.  The Veteran, as a layperson, is 
not competent to offer an opinion in this instance, as the 
formation of such requires specialized training and knowledge; a 
nexus is in this case not readily observable by the five senses, 
and the observable evidence requires analysis by a properly 
trained individual.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Congenital deformities are not service connectable disabilities.  
38 C.F.R. § 3.303(c).  While service connection may be available 
for some degree of aggravation of a congenital condition by 
service, the May 2010 examiner is adamant that no part of 
deformity, or the accompanying impairment of pronation and 
supination, is attributable to service.  Because the documented 
disability is not in any way related to service or a service 
connected disability, no separate evaluation for that additional 
disability is permissible.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; a separate evaluation for bone/joint 
deformity, to include impairment of pronation or supination, as 
part of service-connected posttraumatic arthritis of the distal 
radius of the right wrist is not warranted.





ORDER

An initial, separate compensable evaluation for bone/joint 
deformity, to include impairment of pronation or supination, as 
part of service-connected posttraumatic arthritis of the distal 
radius of the right wrist is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


